Case 2:20-cv-11757-JFW-E Document 11-1 Filed 01/25/21 Page 1 of 1 Page ID #:72




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10   ORLANDO GARCIA,                                ) Case No.: 2:20-cv-11757-JFW-E
                                                    )
11               Plaintiff,                         )
                                                    )
12      v.                                          ) ORDER
                                                    )
13   NEW SANTA MONICA BEACH HOTEL,                  )
     L.L.C., a Delaware Limited Liability           )
14   Company and Does 1-10,                         )
                                                    )
15               Defendants.                        )
16
17                                             ORDER
18
19           The Court hereby vacates all currently set dates, with the expectation that the
20   parties will file a Joint Stipulation for Dismissal within 60 days.
21   IT IS SO ORDERED.
22
23   Dated: ______________             _____________________________________
24                                     HONORABLE JOHN F. WALTER
                                       United States District Judge
25
26
27
28   Notice of Settlement            -1-              2:20-cv-11757-JFW-E
